Citation Nr: 0305556	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  95-05 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cause 
of the veteran's death for the purpose of establishing 
eligibility to receive both dependency and Indemnity 
Compensation (DIC) benefits and Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, Title 38, United 
States Code.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel
INTRODUCTION

The veteran served on active duty from June 1953 to July 
1973.  

This appeal arises from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, which denied entitlement to service connection for 
the cause of the veteran's death and DEA benefits under 
Chapter 35, Title 38, United States Code.  

During the pendency of this appeal the Board of Veterans' 
Appeals (Board) remanded the veteran's claim on two separate 
occasion in September 1997 and June 1999.  The Court in 
Stegall v. West, 11  Vet. App. 268 (1998) held that a remand 
by the Board confers on the veteran as a matter of law, the 
right to compliance with the remand orders.  It imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  The Board has reviewed the remands and the 
actions of the RO to determine if the RO complied.  

In September 1997 the Board remanded to the RO the 
appellant's claim for service connection for the cause of the 
veteran's death, claimed as due to exposure to Agent Orange 
and tobacco use in service.  As the Board explained in the 
September 1997 remand the issue in appellate status was not 
one of service connection, but whether new and material 
evidence had been submitted to reopen the claim.  

The appellant's original claim for service connection for the 
cause of the veteran's death was denied by the RO in a July 
1980 decision.  The RO subsequently denied her application to 
reopen that claim in a March 1986 decision.  New regulations 
governing the criteria for granting service connection for 
disabilities related to exposure to Agent Orange were 
published in 1985.  The RO interpreted those changes as a 
basis for considering the appellant's application in 
September 1989 as a new claim and denied the claim for 
service connection for the cause of the veteran's death on 
the merits in a July 1994 decision.  The RO also denied 
entitlement to DEA benefits at that time.

In Routen v. West, 142 F.3d 1434, 1440, 1442 (Fed. Cir 1998) 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a regulatory change in a evidentiary 
burden constituted neither new and material evidence to 
reopen a claim nor an intervening change in the law to create 
a new basis of entitlement.  For that reason the Board 
remanded the appellants claim in September 1997 to the RO for 
a determination as to whether or not her claim should be 
reopened.  

The remand ordered the RO to 1) inform the veteran she could 
submit additional evidence in support of her contention that 
exposure to Agent Orange in service caused the veteran's 
death; and 2) to readjudicate the claim and determine if new 
and material evidence had been submitted.  In October 1997 
the RO sent two letters to the appellant.  One informed her 
she could submit evidence demonstrating the veteran's death 
was due to exposure to Agent Orange and the other informed 
her she should submit evidence that the veteran's death was 
related to tobacco use in service.  The appellant responded 
in October 1997 that Navy doctors told her that a combination 
of smoking and Agent Orange exposure "did the chemical 
damage" to the veteran's bladder.  An October 1998 
supplemental statement of the case reflects that the RO found 
no new and material evidence was submitted to reopen the 
appellant's claim.  

The appellant's claim was returned to the Board.  In the 
interim the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) issued the decision in Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  The Federal Circuit 
in Hodge held the test as to new and material evidence was 
found exclusively in 38 C.F.R. § 3.156(a).  The RO in the 
October 1998 supplemental statement of the case had applied a 
old standard which violated the holding in Hodge.  In June 
1999 the Board again remanded the claim to the RO for the 
claim to be readjudicated based on the holding in Hodge.  A 
September 2002 supplemental statement of the case reveals the 
RO confirmed its earlier denial of the application to reopen 
the claim with consideration of 38 C.F.R. § 3.156(a) and 
Hodge, supra.  

The Board finds that the RO complied with orders set forth in 
the September 1997 and June 1999 remands.  The appellant's 
claims have been returned to the Board and are now ready for 
further appellate review.  

The decision that follows reopens the veteran's claim of 
service connection for the cause of the veteran's death and 
the Board is undertaking additional development on the claim 
pursuant to authority granted by 67  Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
Appellate review of the DEA claim must be deferred pending 
completion of the development.  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3, 105 (January 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing the 
issues of service connection for the cause of the veteran's 
death and DEA benefits under Chapter 35, Title 38, United 
States Code.  


FINDINGS OF FACT

1.  The RO denied the appellant's application to reopen a 
claim for service connection for the cause of the veteran's 
death in a March 1986 rating decision.  

2.  Some of the additional evidence submitted since the March 
1986 decision of the Board bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and is significant enough that it 
must be considered in order to fairly decide the merits of 
the claims.  
CONCLUSIONS OF LAW

1.  The March 1986 decision of the RO denying an application 
to reopen a claim for service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. §§ 7105(c), 7252, 7266 
(West 2002);  38 C.F.R. §§ 3.104, 19.192 (1985).  

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  They do not apply in the 
instant case as the claim to reopen was filed well before 
August 2001.  

As to the revised duty to assist and enhanced duty to notify 
provisions of VCAA, the Board notes that in September 2002, 
the RO sent the appellant a letter which explained the 
provisions of the VCAA.  Moreover, the instant decision 
reopens the veteran's claim and, as noted above, further 
development under the VCAA will be undertaken in order to 
assist the appellant with this case, to include obtaining 
additional records.    

Factual Background.  The appellant filed a claim for service 
connection for the cause of the veteran's death in June 1980.  
On her application she indicated the veteran had changed his 
family name from Osenkowski to the surname which appears on 
the title page of this decision.  The following records were 
in the claims folder when the RO considered the appellant's 
claim in July 1980.  

The veteran's service medical records do not include any 
references to a bladder disorder or diagnosis of cancer of 
the bladder.  January 1972 service medical records indicate 
the veteran was a heavy smoker.  The July 1973 retirement 
examination did not reveal any disorders of the genitourinary 
tract.  

The veteran's Form DD 214s reveal he was awarded a Vietnam 
Service Medal, a Combat Action Ribbon and a Presidential Unit 
citation.  

A June 1973 order changing his family name and that of the 
appellant was submitted.  
An October 1979 record from Balboa Naval Hospital indicated 
the veteran had metastatic transitional cell carcinoma of the 
bladder which had been treated in April 1979.  

Also submitted were duplicates of service medical records for 
treatment of a rash in January 1972, flaking itching eyes in 
March 1972, a submandibular swelling in July 1972, and 
hyperkeratosis and ulceration of the submucosa in January 
1972.  

A November 1989 letter from a physician in the 
Hematology/Oncology branch of the San Diego Naval Hospital 
indicated transitional cell carcinoma was diagnosed in March 
of 1979.  

An Agent Orange Exposure Questionnaire revealed the veteran 
was exposed to Agent Orange in August 1969 while serving in 
Quang Nam Province.  

A Narrative Summary of hospitalization in October and 
November 1979 at the Naval Regional Medical Center noted the 
veteran smoked two packs per day for 15 years and had ceased 
smoking 7 years ago.   

A December 1979 VA examination report included diagnoses of 
metastatic cancer of the bladder and "? Agent Orange 
exposure."  It was noted the veteran was employed as a clerk 
at the post office and as an eligibility worker after his 
retirement from the service.  

A May 1980 RO decision reveals the veteran was not service-
connected for any disability at the time of his death.  

The Certificate of Death reveals the veteran died on June [redacted]1980.  The cause of death was listed as metabolic acidosis secondary to renal failure, as a consequence of hepatic 
failure, as a consequence of diffuse carcinomatosis.  No 
autopsy was performed.  The veteran died at Naval Regional 
Medical Center, at Camp Pendleton, Oceanside, San Diego 
County, California.  

The RO denied service connection for the cause of the 
veteran's death in July 1980.  The appellant filed a notice 
of disagreement with that decision in July 1981.  The RO 
issued a statement of the case to the appellant in September 
1981.  The appellant did not submit a substantive appeal.  

In February 1986 the appellant requested that her claim be 
reopened.  She asserted that her husband was a heavy smoker 
while in service and that his death was the result of 
exposure to carcinogens in service, including Agent Orange.  
She quoted a medical textbook and, in further support of her 
claim, the appellant submitted an excerpt from a medical text 
on cancer of the bladder, a report from the National Cancer 
Institute and a VA Agent Orange review.  

The RO denied the appellant's application to reopen in March 
1986 on the basis that new and material evidence had not been 
submitted.  The RO notified her of the denial in an April 
1986 letter.  

In September 1989 the appellant requested that her claim for 
DIC benefits be reopened.  She submitted a September 1981 
letter from her family physician.  He wrote he had spoken to 
two urologists regarding the onset date of the veteran's 
cancer.  They indicated that it was impossible to prove how 
long it had taken his cancer to develop.  They stated there 
were at least two carcinogens known to cause that cancer, one 
was aniline dye.  He stated that is was certainly possible 
the veteran first developed his cancer while in the Marine 
Corps but no one could say that for certain one way or the 
other.  

The appellant was informed by the RO in November 1989 that as 
a result of a recent court decision new regulations for 
evaluating Agent Orange claims were being proposed.  As a 
result action on her claim was being deferred until new 
regulations were effective.  

In May 1990 the appellant submitted additional records from 
the Naval Regional Medical Center at Camp Pendleton dated in 
May 1979.  They included tissue examination revealing 
malignancy of the bladder wall.  The report noted no 
pathologic diagnosis of the prostate gland.  

In December 1993 the appellant submitted a Certificate of 
Enrollment in the Agent Orange Veteran Payment Program, 
including duplicates of the Agent Orange Exposure 
Questionnaire, a letter indicating she would receive payment 
from the program, an exposure information form, and 
duplicates of letters from her family physician and the 
veteran's Navy physician.  

The RO denied entitlement to service connection for the cause 
of the veteran's death and Chapter 35 benefits in a July 1994 
rating decision.  The appellant filed a notice of 
disagreement with the decision in August 1994.  A statement 
of the case was issued to the appellant in December 1994 and 
she submitted her substantive appeal in December 1994.  

In November 1997 the appellant submitted a duplicate service 
medical record dated in January 1972.  

Relevant Laws and Regulations:  Under 38 U.S.C.A. § 5108, VA 
must reopen a previously and finally disallowed claim when 
"new and material" evidence is presented or secured with 
respect to that claim.  See 38 U.S.C.A. § 7105(c) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the Federal Circuit decision in 
Hodge.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 C.F.R. §§ 
3.307, 3.309 (2002).  Veterans diagnosed with an enumerated 
disease who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307 (2002).

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 61 Fed. Reg. 41442 (1996).

Carcinoma of the bladder is not a disorder which is 
presumptively service connected on the basis of Agent Orange 
exposure.  See C.F.R. §§ 3.309(e).

The Federal Circuit Court has held that when a claimed 
disorder is not included as a presumptive disorder direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during the service. See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2002).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and a malignant tumor became manifest to a compensable 
degree within one year after the veteran's military service 
ended, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

For claims filed prior to June 9, 1998, service connection of 
a tobacco-related disability can be established in two basic 
ways: direct service connection or secondary service 
connection.  See VAOPGCPREC 19-97.

Direct service connection may be established if the evidence 
shows injury or disease resulting from tobacco use in 
service.  VAOPGCPREC 2-93 (January 1993), 58 Fed. Reg. 42,756 
(1993).  The General Counsel issued a clarification of this 
opinion in June 1993 and stated that the opinion does not 
hold that service connection will be established for a 
disease related to tobacco use if the affected veteran smoked 
in service.  Rather, the opinion holds that any disability 
allegedly related to tobacco use, which is not diagnosed 
until after service, would not preclude establishment of 
service connection.  However, it must be demonstrated that 
the disability resulted from use of tobacco during service, 
and the possible effect of smoking before or after service 
must be taken into consideration. VAOPGCPREC 2-93 (June 1993) 
(explanation of VAOPGCPREC 2-93 dated January 1993).

With regard to the issue of secondary service connection, the 
VA General Counsel found that a determination as to whether 
secondary service connection should be established depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97.

VA General Counsel, in its precedential opinion, clarified 
when service connection may be granted if the disability is 
secondary to nicotine dependence, which arose from a 
veteran's tobacco use during service.  Secondary service 
connection may be established pursuant to 38 C.F.R. § 
3.310(a) by (1) providing competent evidence of nicotine 
dependence during service; and, (2) establishing that such 
nicotine dependence was the proximate cause of disability 
resulting from the use of tobacco products by the veteran.  
In a May 1997 memorandum, the VA Under Secretary for Health 
stated that nicotine dependence may be considered a disease 
for VA compensation purposes.  Moreover, the determination as 
to whether a veteran is dependent on nicotine is a medical 
question.  See VAOPGCPREC 19-97; 62 Fed. Reg. 37,954 (1997).  
The Board is bound by the precedent opinions of the VA 
General Counsel.  38 U.S.C.A. § 7104(c).

The Board recognizes that, in July 1998, the President of the 
U.S. signed the "Internal Revenue Service Restructuring and 
Reform Act of 1998" (IRS Reform Act) into law as Public Law 
No. 105-206.  In pertinent part, the IRS Reform Act strikes 
out section 8202 of the "Transportation Equity Act for the 
21st Century" (TEA 21), which was earlier signed by the 
President into law in June 1998, and inserts a new section 
that expressly prohibits the granting of service connection 
for a disability on the basis that it resulted from an injury 
or disease attributable to the use of tobacco products by a 
veteran during his service in the military. 112 Stat. 685, 
865-66 (1998) (to be codified at 38 U.S.C. § 1103).  Since, 
however, section 1103 applies only to claims that were filed 
after June 9, 1998, it has no affect on this case because the 
appellant filed her claim before that date.

Analysis.  The threshold question to be answered in this case 
is whether or not the July 1980 and March 1986 RO decisions 
are final.  New regulations were promulgated for adjudicating 
claims based on exposure to Agent Orange as set out in 
38 C.F.R. § 3.311a (1985).  A challenge to that regulation 
was litigated in Nehmer v. Veterans Administration of the 
Government of the United States, et.al., 712 F. Supp 1404 
(N.D. Cal. 1989).  The regulation was found flawed and an 
order was issued voiding all benefits decisions made under 
38 C.F.R. § 3.311a.  The interpretation of the Nehmer 
Stipulation was affirmed on appeal in Nehmer v. Veterans 
Administration of the Government of the United States, 
(Nehmer II), 284  F.3d 1158 (9th Cir. 2002).  In a recent 
decision the Federal Circuit addressed the question as to 
which benefits decisions were voided by the Nehmer 
stipulation.  In Williams v. Principi, 310 F.3d 1374 (2002), 
the Federal Circuit explained that benefits decisions which 
were denied prior to the effective date of 38 C.F.R. § 3.311a 
were unaffected by the outcome of the Nehmer litigation, 
remained final and were not eligible for readjudication.  The 
July 1980 rating decision clearly predated the issuance of 
the regulations in 1985 and is not void based on the Nehmer 
litigation.  The March 1986 rating decision was based on a 
holding that no new and material evidence had been presented 
and did not address the application of the voided regulation.  

A review of the claims folder reveals the appellant did not 
file a notice of disagreement with the March 1986 rating 
decision it is therefore final.  38 C.F.R. §§ 3.104, 19.192 
(1985).  The Court has held VA is required to review for 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (overruled on other grounds).  
The Board has concluded the March 1986 RO rating decision is 
the last final disallowance of the appellant's claim.  

The evidence submitted since March 1986 consists of the 
September 1981 letter from the family physician, May 1979 
records from the Naval Regional Medical Center and the 
Certification of Enrollment in the Agent Orange Veteran 
Payment Program and supporting documents.  

The May 1979 record from the Naval Regional Medical Center 
was not in the claims folder in March 1986.  Nevertheless it 
is cumulative of evidence already of record since it serves 
only as further evidence of post service diagnosis of cancer 
of the bladder.  The December 1979 VA examination report and 
October and November 1979 service medical facility records, 
which were in the claims folder in March 1986 included post 
service diagnoses of cancer of the bladder.  The May 1979 
record is therefore cumulative and not new evidence.  

The Certificate of Enrollment in the Agent Orange Veteran 
Payment Program and accompanying documents are also 
cumulative of evidence already in the claims folder.  In 
Brock v. Brown, 10 Vet. App. 155 (1997) (overturned on 
another basis) the Court noted the standards required for 
receipt of compensation under the Agent Orange Veteran 
Payment Program appeared very different from those required 
to establish a service-connected disability under chapter 11 
of title 38, U.S. Code. Even if the Court concluded the 
Program documents were prima facie evidence that the 
appellant is receiving payments under that Program, there is 
no indication that the receipt of benefits thereunder is 
premised upon a present disability with connection to 
exposure to Agent Orange or to military service; the Program 
eligibility requirements quite clearly appear to be simply 
service, exposure to Agent Orange, and total disability.  In 
this instance the DD 214 already provides evidence of the 
veteran service in the Republic of Vietnam, the veteran 
previously submitted in November 1979 a questionnaire 
detailing his exposure to Agent Orange in service.  Even if 
the Board were to find the documents related to expose to 
Agent Orange in service new they would not be considered 
material or so significant they must be considered to fairly 
decide the merits of the claim since under the statute 
38 U.S.C.A. § 1116 (f) (West 2002) the veteran's exposure to 
Agent Orange in service is presumed.  The Board has concluded 
the Program documents do not present evidence which is new, 
but are merely cumulative of evidence already in the claims 
folder in March 1986.  

The private medical statement dated in September 1981 
indicates that a physician consulted with specialists as to 
the probable connection between the veteran's service and the 
date his cancer developed but the opinion was to the effect 
that the contended causal relationship was "possible".  The 
use of the word "possible" makes the opinion speculative in 
nature.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as "could have been" 
is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) ("may or may not" language by physician is too 
speculative). 
However, in reviewing the experts from the medical literature 
submitted by the appellant, the Board notes that there are 
references to the strong relationship between cigarette 
smoking and bladder cancer and a latency period of between 16 
and 22 years.  Medical treatises, textbooks, and articles may 
be too general in nature to provide, alone, the necessary 
evidence to link a current disability and a disease 
contracted during service.  See Sacks v. West, 11 Vet. App. 
314, 316-17 (1998).  The medical treatise, [textbook, or 
article] must provide more than speculative, generic 
statements not relevant to the veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  Wallin v. West. 11 Vet. App. 
509, 514 (1998).  The articles submitted by the appellant do 
not provide statements for the facts of her specific claim.  
However, given the documented history of cigarette smoking 
for 15 years during the veteran's approximately 20 years of 
service, his apparent discontinuance of smoking just prior to 
his service separation in 1973, and his development of 
bladder cancer in 1979, the Board finds that the medical 
excerpts relating to the latency period of bladder cancer and 
its relationship to tobacco use can be fairly construed to 
bolster the appellant's claim, when coupled with the 
veteran's smoking history and the onset date of his bladder 
cancer.  

The Board finds that the excerpts from the medical 
literature, when considered with the veteran's documented 
history of cigarette smoking and the onset date of his 
bladder cancer, and the private medical statement raising the 
possibility of the contended causal relationship, bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for the cause of the veteran's death.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).  


ORDER

New and material evidence has been submitted to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death; the appeal is granted to this extent only.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

